COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Javier Noel Campos v. The State of Texas

Appellate case number:    01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

Trial court case number: 1328806, 1328807, 1308988

Trial court:              184th District Court of Harris County

       On April 8, 2014, the Court issued an order abating these cases and remanding for a
hearing in the trial court. The order of abatement was based on counsel’s failure to file a brief on
appellant’s behalf for more than five months after the original deadline for filing a brief.
Appellant has now a brief on behalf of appellant and a motion to reinstate.
        Based on the filing of appellant’s brief, we GRANT appellant’s motion to reinstate,
withdraw our previous abatement order, reinstate these appeals on the Court’s active docket, and
order the State’s brief, if any, be filed within 30 days of the date of this order. See TEX. R. APP.
P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: April 24, 2014